Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                                NEWS RELEASE #030


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 27th day of June, 2018, are as follows:



PER CURIAM:

2017-C-1875       MARLON EAGLIN v. EUNICE POLICE DEPARTMENT, ET AL. (Parish of St.
                  Landry)
                  In this case, we are called upon to decide whether the false
                  arrest and false imprisonment claims of Paul Powell are
                  prescribed. For the reasons that follow, we conclude the action
                  is prescribed. Accordingly, we reverse the judgment of the court
                  of appeal and reinstate the judgment of the district court.

                  JUDGMENT OF   COURT   OF   APPEAL   REVERSED.   TRIAL    COURT   JUDGMENT
                  REINSTATED.

                  JOHNSON, C.J., dissents and assigns reasons.
                  HUGHES, J., dissents and assigns reasons.
06/27/18


                    SUPREME COURT OF LOUISIANA

                                 No. 2017-C-1875

                               MARLON EAGLIN

                                       VERSUS

                EUNICE POLICE DEPARTMENT, ET AL.

     ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
          THIRD CIRCUIT, PARISH OF ST. LANDRY


PER CURIAM

      In this case, we are called upon to decide whether the false arrest and false

imprisonment claims of Paul Powell are prescribed. For the reasons that follow, we

conclude the action is prescribed. Accordingly, we reverse the judgment of the court

of appeal and reinstate the judgment of the district court.



                    FACTS AND PROCEDURAL HISTORY

      The relevant facts of this case are largely undisputed. On May 4, 2015, the

Eunice Police Department arrested Marlon Eaglin, Paul Powell, and two others and

charged them with second degree murder. Mr. Eaglin and Mr. Powell remained

imprisoned until their release on August 21, 2015.

      On April 29, 2016, Mr. Eaglin filed the instant suit against the Eunice Police

Department, the City of Eunice, and Chief Randy Fontenot (collectively referred to

hereinafter as “defendants”), alleging false arrest and false imprisonment. On May

9, 2016, more than one year following the arrest, Mr. Eaglin amended his petition to

add Mr. Powell as a party plaintiff.

      In response to the amended petition, defendants filed an exception of
prescription, alleging Mr. Powell’s claims for false arrest and false imprisonment

were prescribed. Defendants argued Mr. Powell’s claims prescribed on May 4, 2016,

one year after the date of his May 4, 2015 arrest.

      Mr. Powell opposed the exception. He argued the amended petition adding his

claim related back to Mr. Eaglin’s timely-filed petition. In addition, Mr. Powell

argued his claim for false imprisonment did not commence until the date he was

released from prison (August 21, 2015), thereby making his May 9, 2016 claim

timely.

      After a hearing, the district court granted defendants’ exception of prescription

and dismissed Mr. Powell’s claims with prejudice. The district court initially rejected

Mr. Powell’s relation back argument, finding there was no legal or family relationship

which would allow the amended petition adding Mr. Powell’s claim to relate back to

Mr. Eaglin’s original claim. The court further reasoned that prescription on Mr.

Powell’s false imprisonment claim commenced to run on the date of his arrest, rather

than his release from custody. Therefore, the court determined the claim was

prescribed.

      Mr. Powell appealed, and the court of appeal reversed. Eaglin v. Eunice Police

Department, 17-127 (La. App. 3rd Cir. 10/4/17), 228 So. 3d 280. The court of appeal

found that Mr. Powell’s cause of action for false imprisonment began to accrue on the

date of his release from prison. Because of this determination, the court of appeal

pretermitted discussion of Mr. Powell’s relation back arguments.

      Upon defendants’ application, we granted certiorari to consider the correctness

of this decision. Eaglin v. Eunice Police Department, 17-1875 (La. 3/9/18), ___

So.3d ___.

      Two issues are presented for our consideration: (1) whether prescription for



                                           2
false arrest and imprisonment commences on the date of the arrest or the date of

release; and (2) if prescription runs from the date of arrest, whether an amended

petition adding a new plaintiff relates back to an original petition filed within one

year of the arrest. We will address these issues in turn.



                                   Prescription

      Defendants argue the suit is prescribed because it was clearly filed more than

one year from Mr. Powell’s arrest. However, Mr. Powell takes the position that

prescription did not commence until he was released from custody, making his suit

timely.

      We last addressed this issue more than eighty years ago in De Bouchel v. Koss

Const. Co., Inc., 17 La. 841, 149 So. 496 (1933). In De Bouchel, the plaintiff was

arrested, imprisoned, charged with disturbing the peace, and released on bond on the

same day, June 5, 1931. The matter proceeded to a trial on July 7, 1931, at which

time the plaintiff was acquitted. On July 5, 1932, the plaintiff filed suit against

defendant, Koss Construction Company (“Koss”), alleging false imprisonment and

malicious prosecution as part of a conspiracy to seize his mother’s land. For the

purposes of prescription, this court found the false imprisonment and malicious

prosecution causes of action “arose on the same day, namely, June 5, 1931, which is

the day on which plaintiff was both falsely imprisoned and then released from

prison.” (“As respects the demand for damages for false imprisonment, the damage

and the cause of action therefor arose on the same day, namely, June 5, 1931, which

is the day on which plaintiff was both falsely imprisoned and then released from

prison.”). De Bouchel, 17 La. at 847, 149 So. at 497

      Because the plaintiff in De Bouchel was arrested, imprisoned, and released in



                                          3
the course of one day, it provides little guidance in the instant case, where over three

months elapsed between Mr. Powell’s arrest and release. However, the issue has been

discussed in detail in the circuits.

       In Buvens v. Buvens, 286 So. 2d 144 (La. App. 3rd Cir. 1973), the plaintiff was

arrested on May 6, 1963. He was later transferred to a state mental hospital. He left

the hospital on July 13, 1963 on a pass and did not return. On June 24, 1964, more

than one year after this arrest, plaintiff filed a false imprisonment suit. The trial court

found plaintiff’s suit was prescribed. The court of appeal affirmed on appeal,

explaining the events which caused plaintiff’s damage were his arrest and the

commitment to the hospital for treatment. Although the court acknowledged that

plaintiff was committed during this time, it found he “was aware of these facts and

was never prevented from bringing suit.” Id. at 147.

       In a subsequent case, Murray v. Town of Mansura, 06-0355 (La. App. 3 Cir.

9/27/06), 940 So. 2d 832, writ denied, 06-2949 (La. 2/16/07), 949 So. 2d 419, the court

reached a different result. In Murray, the police chief of the Town of Mansura

arrested the plaintiffs on March 21, 1999, and charged them with disturbing the peace

and flight from an officer. The Town released the plaintiffs from imprisonment on

March 22, 1999, and the ad hoc magistrate later dismissed the charges on September

27, 1999. On September 28, 2000, the plaintiffs filed suit against the Town. In a

supplemental petition filed on July 11, 2002, the plaintiffs added false arrest and

imprisonment claims. The Town filed an exception of prescription, which the trial

court granted. The court of appeal affirmed. Citing our opinion in De Bouchel, the

court of appeal reasoned that prescription commenced on March 22, 1999, the day the

imprisonment terminated, and the case was therefore prescribed by the time the July

11, 2002 false arrest and imprisonment claims were filed. However, Murray does not



                                            4
squarely resolve the issue presented here, because the July 11, 2002 suit was also

filed more than one year from the plaintiffs’ March 21, 1999 arrest.

      The issue was also addressed in Jackson v. Jefferson Parish Clerk of Court, 07-

0963 (La. App. 5 Cir. 5/12/08), 981 So. 2d 156, writ denied, 08-1150 (La. 10/31/08),

993 So. 2d 219. In that case, the plaintiff was arrested and charged with possession

of stolen things, and later released on bond in May 2000. On December 5, 2000, the

plaintiff appeared before the district court and asked for a continuance, which the trial

court granted. On this date, the minute clerk erroneously filed a minute entry into

plaintiff’s record indicting he had pled guilty. On February 14, 2001, the plaintiff

was notified that his parole was being revoked due to the new conviction, and he was

incarcerated for parole violation until May 26, 2005, resulting in four years of

incarceration. On May 16, 2006, the plaintiff filed suit against the Jefferson Parish

Clerk of Court and others, alleging he was falsely imprisoned for four years as a

result of the erroneous minute entry. Defendants filed an exception of prescription,

which the trial court granted. The court of appeal affirmed. In an opinion authored

by Judge (later Justice) Guidry, the court of appeal affirmed, finding the doctrine of

contra non valentem did not interrupt the one-year prescriptive period for false

imprisonment on the ground the plaintiff had knowledge that he was incarcerated in

error several years prior to filing suit:

             In this case, the Plaintiff's parole was revoked in 2001. The
             letter informing him of the revocation stated it was because
             of his conviction, although he knew the case was still
             pending, and an error had been committed. He took no
             investigative action or contacted his attorney. In 2004,
             while imprisoned, he filed a motion to correct an illegal
             sentence, because of the error, but again, he failed to take
             further action when the motion was denied.

             The trial judge found, and we agree, that the mere fact
             that the Plaintiff was in prison is not an excuse for
             failing to file suit timely. See, McCoy v. City of Monroe,

                                            5
             32,521 (La.App. 2 Cir. 12/8/99), 747 So. 2d 1234; Lloyd v.
             Howard, 566 So. 2d 424, (La.App. 3 Cir.1990); and Corsey
             v. State, Through Dept. of Corrections, 375 So. 2d 1319
             (La.1979). In McCoy, a prisoner sought damages from the
             district attorney's office for obtaining a conviction against
             him under an unlawful indictment. The contra non
             valentem doctrine was found not applicable to toll
             prescription. Likewise, in Lloyd. There, the court declined
             to apply the doctrine although the injured prisoner claimed
             she was unable to file suit because of veiled threats by the
             Sheriff. In Corsey v. State, Through Dept. of Corrections,
             375 So. 2d 1319 (La.1979), the court found prescription
             tolled by the doctrine of contra non valentem. However, it
             did so because the prisoner was injured so badly by the
             defendant that he had been incapable of understanding
             what had happened to him and was not aware of his legal
             remedies. [emphasis added].

      Although Jackson does not cite the earlier appellate opinion in Buvens, it

espouses similar reasoning. Essentially, Jackson reasons the plaintiff knew he was

injured on the day his parole was revoked, and prescription on the false arrest claim

commenced on that day. Although the plaintiff may have been incarcerated while the

prescriptive period was running, the Jackson court found the plaintiff did not make

any showing that he was prevented from filing suit simply due to his incarceration.

      The holdings of Jackson and Buvens are consistent with the well-settled

concept that prescription commences to run from the day injury or damage is

sustained. La. Civ. Code art. 3492; Braud v. New England Ins. Co., 576 So. 2d 466

(La. 1991). In the instant case, it is undisputed that Mr. Powell’s injury or damages

based on the alleged false arrest and false imprisonment was first sustained on May

4, 2015, the date he was arrested. Therefore, prescription commenced that day.

      In arguing prescription commences from the date of release, rather than the

date of arrest, Mr. Powell urges us to consider Wallace v. Kato, 549 U.S. 384 (2007).

In Wallace, the United States Supreme Court, applying general common law

principles to an Illinois case, held that statute of limitations in a false imprisonment



                                           6
case being to run when the false imprisonment ends. The Court cited a treatise

explaining that this rule is “dictated, perhaps, by the reality that the victim may not

be able to sue while he is still imprisoned. . . .” 549 U.S. at ___ (citing 2 H. Wood,

Limitation of Actions §187d(4), p. 878 (4th rev. ed. 1916)).

      We have long recognized significant differences exist between common law

statutes of limitations and the civil law concept of prescription. See, e.g., Louisiana

Health Service and Indem. Co. v. McNamara, 561 So. 2d 712, 718 (La. 1990)

(explaining that “[u]nlike statutes of limitations at common law, which are merely

procedural bars to the enforcement of obligations, civilian prescriptive periods act to

extinguish the civil [i.e., legal] obligation to which they apply.”). These fundamental

distinctions between the two concepts suggest that common law doctrine is not

persuasive authority for interpreting prescriptive periods under the civil law.

      Moreover, we believe the concerns identified at common law for delaying the

commencement of the statutes of limitations in false imprisonment cases are not

applicable under Louisiana law. In particular, the common law treatise writers

suggest the statute of limitations in false imprisonment cases should be delayed under

the person’s release because the person might not be able to file suit while

incarcerated. However, in our civil law tradition, such concerns are addressed

through the ancient civilian doctrine of contra non valentem agere nulla currit

praescriptio, which provides that under certain specific conditions, prescription may

be suspended when a plaintiff is unable to exercise his cause of action when it

accrues. See Corsey v. State Dept. of Corrections, 375 So. 2d 1319 (La.1979). This

equitable doctrine serves to ameliorate the harshness which would result from the

strict application of prescription in certain situations. State Through Div. of Admin,

v. Mclnnis Bros. Const., 97-0742, p. 3 (La. 10/21/97), 701 So. 2d 937, 940.



                                           7
      Nonetheless, under the facts of the case at bar, we see no basis for application

of the doctrine of contra non valentem. Mr. Powell has not asserted that he was

prevented from filing suit due to his incarceration. Moreover, although Mr. Powell

was incarcerated for approximately three months after his May 4, 2015 arrest, nearly

eight months remained in the prescriptive period at the time he was released on

August 21, 2015. Indeed, Mr. Eaglin, who was incarcerated for the same amount of

time as Mr. Powell, was able to file his suit timely on April 29, 2016. Mr. Powell

presents no explanation as to he waited until May 9, 2016, more than one year

following the arrest, to present his claim. Thus, while the doctrine of contra non

valentem might be applicable to false arrest and imprisonment claims under an

appropriate set of facts, we find no basis to apply the doctrine here.

      In summary, we conclude prescription on Mr. Powell’s false arrest and false

imprisonment claims commenced on May 4, 2015, the date of his arrest. His May 9,

2016 claim was filed outside of the one-year prescriptive period and is therefore

untimely.



                                    Relation Back

      Mr. Powell next argues that even if his claim was filed outside of the one-year

prescriptive period, it should still be considered timely because the amended petition

adding this claim related back to Mr. Eaglin’s original petition. It is undisputed that

Mr. Eaglin’s April 29, 2016 suit was filed within one year of the May 4, 2015 arrest.

Therefore, if the amended petition adding Mr. Powell relates back to Mr. Eaglin’s

original petition, Mr. Powell’s claims will be timely.

      In Giroir v. South Louisiana Medical Center, Div. of Hospitals, 475 So. 2d
1040, 1044 (La. 1985), we explained an amendment adding or substituting a plaintiff



                                           8
should be allowed to relate back if (1) the amended claim arises out of the same

conduct, transaction, or occurrence set forth in the original pleading; (2) the

defendant either knew or should have known of the existence and involvement of the

new plaintiff; (3) the new and the old plaintiffs are sufficiently related so that the

added or substituted party is not wholly new or unrelated; (4) the defendant will not

be prejudiced in preparing and conducting his defense. [emphasis added].

       Although all of these factors must be satisfied in order for a claim to relate

back, our inquiry in this case focuses on the third factor – namely, whether the new

and old plaintiffs are sufficiently related so that the added or substituted party is not

wholly new or unrelated. In discussing this factor, we explained the original plaintiff

and the new plaintiffs must have “close, familial and legal relationships.” Giroir, 475
So. 2d at 1045.

       In the case before us, Mr. Powell has not alleged that he has any close familial

or legal relationship with Mr. Eaglin.1 Mr. Powell’s claim for damages stemming

from his false arrest and false imprisonment are not derivative of Mr. Eaglin’s claims

nor are they related in any legal sense. Rather, both men possess wholly separate and

distinct causes of action based on their own injuries resulting from their allegedly

improper arrest and imprisonment. Because the claims are unrelated from a legal

standpoint, there is no basis under which the amended petition adding Mr. Powell as

a plaintiff can relate back to Mr. Eaglin’s original petition.



                                            DECREE


       1
          During the hearing on the exception of prescription, Mr. Powell’s counsel indicated that
Mr. Eaglin and Mr. Powell were cousins; however, no testimony or other evidence to this effect was
introduced. In any event, the jurisprudence has declined to broadly construe the term “close familial
relationships” as used in Giroir. See Boquet v. SWDI, LLC, 07-0738 (La. App. 1st Cir. 6/6/08), 992
So. 2d 1059 (finding the claim of a step-mother did not relate back); Delmore v. Hebert, 99-2061
(La.App. 1 Cir. 9/22/00), 768 So. 2d 251 (finding the claim of a niece did not relate back).

                                                 9
      For the reasons assigned, the judgment of the court of appeal is reversed. The

judgment of the district court granting defendants’ exception of prescription and

dismissing the claims of Paul Powell with prejudice is reinstated.




                                         10
06/27/18



                      SUPREME COURT OF LOUISIANA

                                  No. 2017-C-1875

                                MARLON EAGLIN

                                      VERSUS

                   EUNICE POLICE DEPARTMENT, ET AL.

        ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
             THIRD CIRCUIT, PARISH OF ST. LANDRY



JOHNSON, Chief Justice, dissents and assigns reasons.

      I respectfully dissent because I do not find Mr. Powell’s false arrest and false

imprisonment claims are prescribed. Rather, I find the court of appeal correctly

determined that prescription on such claims does not commence until the

imprisonment ends. Because Mr. Powell was not released until August 21, 2015, I

find his claims were timely filed on May 9, 2016.

      Contrary to the majority, I find the holding and reasoning of Wallace v. Kato,

549 U.S. 384 (2007) applicable here. As explained by the Supreme Court in Wallace,

      The running of the statute of limitations on false imprisonment is
      subject to a distinctive rule—dictated, perhaps, by the reality that the
      victim may not be able to sue while he is still imprisoned: Limitations
      begin to run against an action for false imprisonment when the alleged
      false imprisonment ends.

549 U.S. 384, 389 (citing 2 H. Wood, Limitation of Actions § 187d(4), p. 878 (rev.

4th ed.1916); 4 Restatement (Second) of Torts § 899, Comment c (1977); A.

Underhill, Principles of Law of Torts 202 (1881)). While acknowledging concerns

about a person’s ability to file suit while incarcerated, rather than follow the logical

rule of the Supreme Court in these cases, the majority instead holds that the doctrine

of contra non valentem should apply. In so doing, the majority puts the burden on
                                           1
the incarcerated person to show why he was unable to file suit timely and effectively

shortens the prescriptive period for this category of litigants. In my view, the

prescriptive period should be absolute, and we should not particularize prescription

limitations for those incarcerated.

      For these reasons, I would affirm.




                                           2
06/27/18




                         SUPREME COURT OF LOUISIANA


                                     No. 2017-C-1875

                                   MARLON EAGLIN

                                         VERSUS

                      EUNICE POLICE DEPARTMENT, ET AL

      ON WRIT OF CERTIORARI TO THE COURT OF APPEAL, THIRD
                  CIRCUIT, PRISH OF ST. LANDRY


   Hughes, J., dissenting.

           Respectfully, in my opinion every day that a person is falsely imprisoned is

   a harm to that person. I distinguish false arrest and malicious prosecution. I

   realize that in today’s world Dumas and Voltaire are not as fashionable as once

   they were, and the freedom of some may be considered worth more than that of

   others, but every day taken is worth something until the false imprisonment is

   ended.